DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to Application filed November 18, 2020.
Claims 1-19 are pending.
Information Disclosure Statements 
Acknowledgment is made that the information disclosure statements filed on 12/18/2020 have been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Specification
5.	The Specification has been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any grammatical/spelling or any other errors of which applicant may become aware in the specification.
Objection
6.	Claim 1 recited the limitations of ‘a distributed computer system for delivering data’ should read as ‘a distributed computer system having hardware processor and memory for delivering data. Merely indicating system can interpret as software. Claim 18 recited the limitations of ‘a method of delivering data’ should read as ‘A computer implemented method of delivering data. Appropriate correction is required.
Claim 19 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Claim 19 is a computer program product claims that refer to claim 18.  Since claim 18 is a method claim, claim 19 fail to further limit the parent claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.    
Claim Rejections – 35 USC § 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

7.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	In claim 19, recited the limitations of “a computer program product comprising program code…on a computer readable medium . A computer program product is merely software per se is not statutory. Further, the computer readable medium can be interpreted as signal, which is a form of energy. The claims fail to place the invention squarely within one statutory class of invention. The claim is drawn to a form of energy. Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory. The claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. § 101. Examiner suggests to change to "non-transitory computer readable storage medium". 

Claim Rejections- 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                    
9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
         
10.	Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over John Henry Hartman, “The Zebra Striped Network File System” (University Of California at Berkeley, 1994), hereinafter Hartman in view of Yasuda et al. (US 2004/0205152 A1), hereinafter Yasuda.
As for claim 1, Hartman teaches a distributed computer system for delivering data to at least one client-side application, the distributed computer system comprising: a database configured to store immutable data blocks, a data distribution entity configured to split source-data in the form of a data file into immutable data blocks and metadata, wherein the data distribution entity is configured to replicate the immutable data blocks and to store the immutable data blocks on at least two different storage nodes of the database, wherein the metadata comprises values referencing the immutable data blocks in the at least two storage nodes for a key-value database call (see page 7, line 20 to page 9, line 12, page 44, lines 1-5);
a data fetching and delivering entity comprising: a fuse-daemon configured to translate a request for a range of data of a file…by at least one client-side application into a quorum-read request for at least one immutable data block to the database (see page 42-44), 
wherein the quorum-read request comprises a plurality of individual parallel requests to different storage nodes storing the same immutable data block, wherein the fuse-daemon is configured to fetch the data blocks delivered by the database in the fastest response and is configured to discard results delivered subsequently to the fastest response, wherein the fuse-daemon is configured to generate a virtual file comprising the corresponding range of data from the fetched data blocks (see Hartman, page 30-31, line 42-44, page 48, client tries to open a file for which it has an obsolete cached copy it is notified by the file manager to discard the copy. Each operation on the file system name space is handled by the file manager. If a client wishes to create a file, the file manager can synchronize accesses to the file system name space to ensure that inconsistencies do not occur).
Hartman teaches the claimed invention including the limitations of file by at least one client-side application (page 51, lines 10-33), but does not explicitly teach the limitations of “a file triggered by at least one client-side application”. In the same field of endeavor, Yasuda teaches the limitations of “a file triggered by at least one client-side application” (see Yasuda, [0149], an interface used and triggered by writing the administrator).
Hartman and Yasuda both references teach features that are directed to analogous art and they are from the same field of endeavor, such as file system that are connect with servers, the file system provide performance, read and write large files.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yasuda’s teaching to Hartman's system for a consistency of a file and directory as objects to be copied is automatically maintained between the plurality of virtualized-and-unified file systems. Thus, avoid any trouble on a virtualized-and-unified file systems while they are performing selective file replication. The plurality of virtualized-and-unified file system in a network recovers from the fault, easy maintenance of consistency between original files and directories and copies thereof (see Yasuda, [0016]).
As for claim 18, 
		The limitations therein have substantially the same scope as claim 1 because claim 18 is a method claim for implementing those steps of claim 1. Therefore, claim 18 is rejected for at least the same reasons as claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yasuda’s teaching to Hartman's system for a consistency of a file and directory as objects to be copied is automatically maintained between the plurality of virtualized-and-unified file systems. Thus, avoid any trouble on a virtualized-and-unified file systems while they are performing selective file replication. The plurality of virtualized-and-unified file system in a network recovers from the fault, easy maintenance of consistency between original files and directories and copies thereof (see Yasuda, [0016]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
wherein the data fetching and delivering entity comprises an operating system having an operating system page cache, wherein the operating system page cache is configured to store at least the parts of the fetched data blocks corresponding to the range of data of a file requested by the client-side application (see Hartman, page 44, lines 1-5).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
wherein the data in the virtual file is retrievable by the at least one client-side application as response to the request for a range of data of a file and as response to any future request for the same range of data of a file (see Hartman, page 51, lines 10-33).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
 wherein the database comprising the storage nodes is a NoSQL database (see Hartman, page 55, line 28 to page 56, line 5).
As to claim 5, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
 wherein the values comprised by the metadata are referencing values referencing the immutable data blocks for a key-value database call, these referencing values being generated through hash values of each corresponding data block (see Hartman, page 88, lines 35-38).
As to claim 6, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
 wherein the database is configured to deliver data corresponding to the file including data of a data block outside of the requested range of the file (see Hartman, page 97, lines 8-26).
As to claim 7, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
wherein the virtual file comprises, along with the range of data requested, the metadata of data blocks corresponding to data outside of the requested range of the file (see Hartman, page 103, line 15 to page 104, lines 4).
As to claim 8, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
wherein the fuse daemon is configured to generate the virtual file comprising the metadata (see Hartman, page 121 to page 122, line 3).
As to claim 9, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
wherein at least two client-side applications employ a common middleware client library to access the virtual file (see Hartman, page 121 to page 122, line 3).
As to claim 10, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
wherein the fuse-daemon is configured to perform the query for the quorum read operation at least three times in parallel and wherein the same data blocks are stored at least three times on at least three different database storage nodes (see Hartman, page 124).
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
wherein the fuse-daemon is configured to perform the query for the quorum read operation three times in parallel and wherein the same data blocks are stored five times on at least five different database storage nodes (see Hartman, page 7, line 20 to page 9, line 12).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
 wherein the operating system of the data fetching and delivering entity is a UNIX based operating system (see Hartman, page 44, lines 1-5).
As to claim 13, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
wherein the fuse daemon is configured to select and to fetch data blocks based on the range of the data of the file by selecting and fetching those immutable data blocks that contain the data within the requested range of data (see Hartman, page 51, lines 10-33).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
wherein before the quorum read request for at least one immutable data block is issued by the data fetching and delivering entity, a request from the client application to the fuse daemon comprising the name of the data file is issued when a request for opening the data file is issued by the client application (see Hartman, page 55, line 28 to page 56, lines 5).
As to claim 15, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
 wherein the fuse daemon is further configured to retrieve metadata of the file that comprises the list of blocks with their hash value, the size of the file and the block size, and is to store the metadata on the data fetching and delivering entity, wherein the metadata is retrieved when a request for opening the data file performed by the client application is issued (see Hartman, page 55, line 28 to page 56, lines 5).
As to claim 16, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
 wherein the fuse daemon is to translate the request for a range of data of a file to the quorum read request using the information contained in the metadata, the translation comprising a calculation involving the size of the file, the block size and the requested range, using a calculation rule also obtained from the metadata of the file (see Hartman, page 88, lines 35-38).
As to claim 17, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
	Hartman and Yasuda teach:
wherein at least two versions, preferably three versions of the data file split into the immutable data blocks are kept in a storage of the distributed computer system being able to deliver the version of the datafile to the data distribution entity (see Hartman, page 97, lines 8-26).
The claim 19 is rejected for at least the same reasons and citation as provided in claim 1.
Prior Arts
11. 	EP 1364510 A2 teaches  B1 teaches creation of integrated read-write file system objects that includes volumes, directories and files. Distribute file system by content owners. Distribution. Replicate and nodes when the rolled up matches the content distribution criteria ([0092]-[0096]).
US 2002/0133491 A1 teaches deliver video file to the requesting user without straining the network. Multiple portions (segments or block files) and storing those portions in locations (e.g. nodes) distributed throughout the network. Create a read-write-able integrated file system. Breaking up the file and reconstructing it for distribution, as well as a technique to distribute file system objects ([0009]).
US 2018/0196831 A1 teaches data block duplication is a specialized data compression technique for eliminating duplicate copies of repeating data blocks. Data block deduplication is used to improve storage utilization and can also be applied to network data transfers to reduce the number of data blocks that must be sent to store to memory. Unique data blocks are identified and stored during a process of analysis. Data blocks are compared to the stored copy and whenever a match occurs, the redundant data block is replaced with a small reference that points to the stored data block ([0042]).
US 20020133491, US 20180196831, US 20180196825, US 20200159760, US 10884984, US 10558699, US 20180196820, US 20200218752, these reference also read the claim recited limitation. These references are state of the art at the time of the claimed invention. 
Conclusion
12.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application because: 
a.	37 C.F.R. § 1.75(d)(1) requires antecedent basis in the Specification or original disclosure for any new language, including terms and phrases, added to the claims; 
and because:
b.	37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.
13.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96). 
Contact Information
14.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154   
3/12/22